Citation Nr: 1019870	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
May 31, 1967 rating decision which denied service connection 
for an anxiety reaction manifested by hyperventilation.

2.  Whether there was CUE in a May 31, 1967 rating decision 
which denied service connection for scoliosis of the thoracic 
spine.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder to include posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for an acquired 
psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Veteran has diagnoses of PTSD as well as various other 
acquired psychiatric disabilities.  The United States Court 
of Appeals for Veterans Claims (Court) has recently held that 
claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
Accordingly, the Board has rephrased the issue involving 
service connection for PTSD into a single issue in order to 
comply with the Court's holding.  As there are previous final 
denials of service connection for psychiatric disabilities 
other than PTSD, the issue has also been characterized as 
whether new and material evidence has been received to reopen 
the claim.  Finally, as the Board will find that new and 
material evidence has been received, entitlement to service 
connection on a de novo basis is also listed as a separate 
issue.

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.



FINDINGS OF FACT

1.  In a May 31, 1967 rating decision, the RO denied service 
connection for both an anxiety reaction manifested by 
hyperventilation and scoliosis of the thoracic spine; an 
appeal to that decision was not initiated.

2.  The May 31, 1967 rating decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.

3.  The Veteran did not appeal May 1967, July 1999, and 
February 2000 rating decisions that denied service connection 
for an acquired psychiatric disorder other than PTSD; nor did 
the Veteran appeal a May 2003 rating decision that denied 
service connection for PTSD.

4.  Evidence received since the May 2003 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the May 31, 1967 
rating decision on the basis of CUE have not been met.  38 
C.F.R. § 3.105 (2009).

2.  The May 2003 rating decision that denied the Veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2009). 
 
3.  New and material evidence has been received to reopen a 
claim for service connection for an acquired psychiatric 
disorder to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in January 2008 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria in addition to the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in January 2008 did 
not included the criteria for reopening a previously denied 
claim or information concerning why the claim was previously 
denied.  However, as discussed below, the Board has concluded 
that new and material evidence has been received, and 
therefore there is no prejudice to the Veteran in that 
regard.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the CUE issues on appeal.

The Veteran's service treatment records, service personnel 
records, VA treatment records, and lay statements have been 
associated with the claims file.  The Board notes that the 
Veteran was not afforded a VA examination with respect to his 
claim for an acquired psychiatric disorder to include PTSD.  
However, as discussed in the REMAND section below, the Board 
has concluded that an examination is necessary.

B.  Law and Analysis

1.  Clear and Unmistakable Error

The Veteran has alleged CUE in a May 1967 rating decision 
which denied service connection for scoliosis of the thoracic 
spine and an anxiety reaction manifested by hyperventilation.  
The Veteran did not appeal that decision and it became final.  
See 38 U.S.C.A. § 7105.

The May 1967 rating decision may be revised only upon a 
showing that it was clearly and unmistakably erroneous.  See 
38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see 
also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to 
prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

It has been held that CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that a purported failure in the 
duty to assist cannot give rise to CUE, nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  In other words, to present a valid 
claim of CUE, the claimant cannot simply request that VA 
reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. 
App. 412 (1996).  Further, an alleged failure in the duty to 
assist by the RO may never form the basis of a valid claim of 
CUE, because it essentially is based upon evidence that was 
not of record at the time of the earlier rating decision.  
See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

The fact that medical knowledge was not advanced to its 
current state may not form the basis for a valid claim of 
CUE, because it is premised upon facts that were not then of 
record.  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

In light of the foregoing, the Veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the May 1967 rating 
decision.  38 C.F.R. § 3.105.  At the time of that decision, 
VA law and regulations provided the following:

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C § 310 (West 1964).  Service 
connection connotes many factors but basically it means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1967).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. Only such conditions as are 
recorded in examination reports are to be considered as 
noted.

History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical evidence relating to incurrence, symptoms 
and course of the injury or disease, including official and 
other records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of the 
particular condition will be taken into full account.  38 
C.F.R. § 3.304(b)(1) & (2) (1967); see also 38 U.S.C. § 332 
(1964).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions 
and hardships of service.  38 C.F.R. § 3.306(a) & (c) (1967); 
see also 38 U.S.C. § 353 (1964).  The law also provided, in 
pertinent part, that congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency were not disease or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (1967).

Historically, the evidence in the record at the time of the 
May 1967 rating decision included the Veteran's service 
treatment records.  The Veteran underwent a pre-induction 
examination in December 1966.  No relevant abnormalities were 
recorded.  

With respect to the Veteran's claim for an anxiety reaction 
manifested by hyperventilation, the Veteran was seen in 
February 1967.  He stated that he hit his head on a 
wheelbarrow in 1962, and since that time he would pass out 
after any kind of physical exertion.  On examination, the 
Veteran was told to hyperventilate and he passed out.  He was 
referred to the Mental Health clinic, where it was determined 
that his difficulties stemmed from an anxiety reaction and 
obesity/poor conditioning.  He was referred for physical 
conditioning, which the treating physician felt would 
alleviate the hyperventilation problem.

With respect to the Veteran's back condition, beginning in 
March 1967, the Veteran was seen for complaints of back pain.  
He gave a history of mild low back pain intermittently prior 
to entering service, and reported falling on his back during 
physical education 2 years prior.  On examination, the 
Veteran had a mid-thoracic curve to the right which measured 
two inches from the midline, diagnosed as scoliosis of the 
thoracic spine.  He was also noted to be moderately obese.  
For these reasons, the treating physician recommended that 
the Veteran be considered for an "existing prior to 
service," or EPTS, discharge.  The matter was forwarded to a 
Medical Evaluation Board (MEB).  In April 1967, the MEB 
issued a report indicating the Veteran had scoliosis, EPTS 
Class III, and was approved for immediate discharge.

The Veteran underwent a separation examination in March 1967, 
which noted scoliosis and a history of passing out due to 
hyperventilation since 1962, among other conditions.

The Veteran, through his representative, contends that the 
medical evidence of record at the time of the May 1967 rating 
decision does not constitute "clear and unmistakable 
evidence" sufficient to rebut the presumption of soundness.  
There has been no assertion that the correct facts as they 
were known at the time of the May 1967 RO decision were not 
before the adjudicator.  Indeed, it is clear that the service 
treatment records were before the adjudicator.  That evidence 
contains medical findings which could reasonably support a 
conclusion that the Veteran's claimed conditions existed 
prior to service. Rather, the disagreement is with how the RO 
weighed or evaluated the evidence that was of record, as well 
as with the way statutory or regulatory provisions existent 
at the time were applied.  Since the former error is not of 
the sort that is undebatable, but rather is an argument with 
respect to how the facts were weighed or evaluated, it is not 
clear and unmistakable.  Fugo, supra.

Regarding the latter assignment of error, admittedly, the May 
1967 rating decision does not explicitly consider 
aggravation, but the Board notes that such explicit 
consideration was not required of the RO at that time.  Joyce 
v. Nicholson, 19 Vet. App. 36, 45 (2005); see also Natali v. 
Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2005) (holding that 
prior to the Veterans' Benefits Amendments of 1989, rating 
decisions need not make specific recitations regarding 
consideration of the presumptions of soundness and 
aggravation).  Therefore, the Board finds that clear and 
unmistakable error has not been demonstrated in the May 31, 
1967 rating decision.

2.  New and Material Evidence

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2009).  Historically, the RO, in 
prior unappealed rating decisions dated in May 1967, July 
1999, and February 2000, denied service connection for an 
acquired psychiatric disorder other than PTSD.  Most 
recently, the RO denied service connection for PTSD in a 
prior unappealed May 2003 rating decision.  Thus, the May 
2003 rating decision and denial of service connection for 
PTSD represents the most recent prior final denial on the 
issue of service connection for an acquired psychiatric 
disorder characterized as PTSD as the Veteran did not file a 
timely appeal.

Although the RO reopened the claim and has adjudicated the 
issue of entitlement to service connection on the merits in 
an April 2008 rating decision, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) 
(2008).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  Only evidence presented since 
the last final denial on any basis will be considered in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial in 
May 2003, the RO found that the evidence did not establish 
that the Veteran had a current diagnosis of PTSD.

Since the prior final decision, new evidence has been added 
to the record.  VA treatment records dated October 2006 
reflect a diagnosis of PTSD.  The Veteran also submitted a 
statement in January 2008 which provided information 
regarding his claimed stressors in service.

The Board finds that the evidence received since the last 
final decision is new and material.  The evidence raises a 
reasonable possibility of substantiating the Veteran's claim 
because it goes to a previously unestablished fact of whether 
he had a diagnosis of PTSD.




ORDER

There was no CUE in a May 31, 1967 rating decision which 
denied service connection for scoliosis and an anxiety 
reaction manifested by hyperventilation; the appeal as to 
that issue is denied.

New and material evidence having been received, the claim for 
service connection for an acquired psychiatric disorder to 
include PTSD is reopened; the appeal is granted to this 
extent only.


REMAND

As discussed above, the Veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD has been reopened.  However, additional 
development is necessary in order to adjudicate the Veteran's 
claim.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
psychoses, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV)); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2009).

The Board notes that insufficient information has been 
submitted by the Veteran to verify his claimed in-service 
stressors.  See May 2009 Memorandum.  As the claim is being 
remanded for additional development, the Veteran should be 
afforded the opportunity to submit additional information for 
stressor verification.

Moreover, pursuant to VA's duty to assist, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2009).  

Here, the Veteran's October 2006 treatment records show a 
diagnosis of PTSD.  Additional treatment records, however, 
reflect different diagnoses.  VA treatment records dated June 
2004 include a diagnosis of psychosis, not otherwise 
specified, status post head injury, as well as a mood 
disorder, not otherwise specified.  Records dated November 
2006 also show a mood disorder, not otherwise specified.  In 
January 2008, the Veteran was diagnosed with schizoaffective 
disorder, and records dated February 2008 also show a prior 
history of depressive disorder.  Therefore, a VA examination 
is necessary in order to determine the nature and etiology of 
the Veteran's acquired psychiatric disorder.  See Clemons, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
allow him the opportunity to provide any 
additional information regarding his 
claimed stressors as well as inform him of 
the importance of providing as much detail 
as possible.  The Veteran should be asked 
to provide specific details of the claimed 
stressful events during service, such as 
the names of casualties and identifying 
information concerning any other 
individuals involved in the events, 
including their ranks, units of 
assignments, or any other identifying 
details.  He should also be advised of the 
importance of providing detailed locations 
and dates.

2.  If, and only if, the Veteran provides 
additional information regarding his 
purported stressors, the RO should review 
the file and prepare a summary of all the 
claimed stressors.  The RO should then 
attempt to verify any of the Veteran's 
claimed stressors through appropriate 
official channels and associate such 
information with the Veteran's claims 
file.  

3.  The RO should arrange for the Veteran 
to be accorded an examination by a VA 
psychiatrist.  The claims file, including 
a copy of this remand and a summary of any 
verified stressors, as noted above, should 
be made available to the examiner for 
review.  The purpose of the examination is 
to determine the nature and extent of any 
psychiatric disorder which may be present 
and specifically to determine whether the 
Veteran has a currently diagnosed disorder 
that was incurred in or the result of 
service.  All indicated studies are to be 
performed. 

Following the examination, the examiner 
should express opinion on the following 
questions: 

(a) What are the current psychiatric 
diagnoses; 

(b) As to each currently diagnosed 
psychiatric disorder, is it at least as 
likely as not (probability of 50 percent 
or greater) that such acquired psychiatric 
disorder was incurred in service, or 
aggravated in service, or is otherwise 
related thereto.  In rendering this 
opinion, the examiner should opine whether 
it is clear and unmistakable that the 
Veteran had a preexisting psychiatric 
disability prior to service entrance in 
February 1967, and if so, whether it was 
clear and unmistakable that any such 
preexisting disability was not aggravated 
beyond its natural progression from 
February 1967 to April 1967; and

(c) Is a diagnosis of PTSD, if applicable, 
attributable to verified stressors in 
service.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

4.  When the above development has been 
completed, the RO should review the issue 
of entitlement to service connection for 
acquired psychiatric disorder to include 
PTSD based on the additional evidence.  If 
the benefit sought is not granted, the RO 
should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
Veteran a reasonable opportunity within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


